Exhibit 10.1(a)

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

This First Amendment, dated as of December 28, 2005 (this “Amendment”), to the
Second Amended and Restated Master Repurchase Agreement Governing Purchases and
Sales of Mortgage Loans, dated as of December 29, 2004 (the “Repurchase
Agreement”), is made by and among LEHMAN BROTHERS BANK, FSB (“Buyer”),
FIELDSTONE INVESTMENT CORPORATION (“FIC”) and FIELDSTONE MORTGAGE COMPANY
(“FMC”) (FIC and FMC shall be individually and collectively referred to as
“Seller”).  Buyer, FMC and FIC may be collectively referred to herein as the
“Parties”.

 

RECITALS

 

WHEREAS, pursuant to the Repurchase Agreement, Buyer has agreed, subject to the
terms and conditions set forth in the Repurchase Agreement, to purchase certain
Mortgage Loans owned by Seller, including, without limitation, all rights of
Seller to service and administer such Mortgage Loans; and

 

WHEREAS, the Parties desire to amend the Repurchase Agreement as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

 


SECTION 1.  DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS GIVEN THEM IN THE REPURCHASE AGREEMENT.


 


SECTION 2.  AMENDMENTS TO REPURCHASE AGREEMENT.  SUBJECT TO SECTION 4 HEREOF,
THE REPURCHASE AGREEMENT SHALL BE AMENDED AS FOLLOWS:


 


(A)  REFERENCES IN THE REPURCHASE AGREEMENT TO “THIS AGREEMENT” OR WORDS OF
SIMILAR IMPORT (INCLUDING INDIRECT REFERENCES TO THE REPURCHASE AGREEMENT)
SHALL, WITHOUT LIMITATION, BE DEEMED TO BE REFERENCES TO THE REPURCHASE
AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


(B) THE TERM OF THE REPURCHASE AGREEMENT SHALL BE RENEWED FOR A PERIOD OF 364
DAYS FROM THE DATE OF THIS AMENDMENT OR SUCH EARLIER DATE ON WHICH ALL PURCHASED
MORTGAGE LOANS ARE REQUIRED TO BE IMMEDIATELY REPURCHASED PURSUANT TO
SECTION 14(A) OF THE REPURCHASE AGREEMENT (UNLESS SUCH DATE IS EXTENDED UPON
MUTUAL AGREEMENT OF BUYER AND SELLER).  THUS, THE DEFINITION OF “FINAL
REPURCHASE DATE” SHALL BE AMENDED IN ACCORDANCE WITH SUCH RENEWAL TERM.


 


(C)  THE DEFINITIONS OF “ESTIMATED RECOVERY VALUE”, “FEE LETTER”, “PERFORMING
MORTGAGE LOAN” AND “WORKOUT MORTGAGE LOAN” CONTAINED IN SECTION 2 ARE HEREBY
DELETED IN THEIR ENTIRETY.


 


(D) THE DEFINITIONS OF “COLLATERAL DEFICIT”, “COLLATERAL MAINTENANCE
PERCENTAGE”, “MARKET VALUE”, “PERMITTED GUARANTEE OBLIGATIONS” AND “PURCHASE
PRICE” CONTAINED IN SECTION 2 ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED
WITH THE FOLLOWING:

 

--------------------------------------------------------------------------------


 

“Collateral Deficit” means a Market Value Collateral Deficit or a Securitization
Value Collateral Deficit.

 

“Collateral Maintenance Percentage” means the amount set forth in the related
Confirmation with respect to each Mortgage Loan which, (1) in determining
whether a Market Value Collateral Deficit exists pursuant to the second sentence
of Section 4(a) hereof shall, for each type of Mortgage Loan set forth in the
first column below, equal the applicable percentage set forth in the second
column below and (2) in determining whether a Securitization Value Collateral
Deficit exists pursuant to the third sentence of Section 4(a) hereof shall, for
each type of Mortgage Loan set forth in the first column below, equal the
applicable percentage set forth in the third column below:

 

Mortgage Loan Type

 

% for Market
Value
Collateral
Deficit

 

% for
Securitization
Value Collateral
Deficit

 

(a)

first lien High Purchase Price Mortgage Loans that are Three Month Aged Mortgage
Loans

 

103.1

%

103.1

%

(b)

first lien High Purchase Price Mortgage Loans that are Five Month Aged Mortgage
Loans

 

104.2

%

104.2

%

(c)

second lien High Purchase Price Mortgage Loans

 

106.4

%

106.4

%

(d)

first lien Medium Purchase Price Mortgage Loans that are Three Month Aged
Mortgage Loans

 

105.3

%

105.3

%

(e)

first lien Medium Purchase Price Mortgage Loans that are Five Month Aged
Mortgage Loans

 

106.4

%

106.4

%

(f)

second lien Medium Purchase Price Mortgage Loans

 

108.7

%

108.7

%

(g)

first lien Low Purchase Price Mortgage Loans that are Three Month Aged Mortgage
Loans

 

107.5

%

107.5

%

(h)

first lien Low Purchase Price Mortgage Loans that are Five Month Aged Mortgage
Loans

 

108.7

%

108.7

%

(i)

second lien Low Purchase Price Mortgage Loans

 

111.1

%

111.1

%

 

“Market Value” means as of any date with respect to any Mortgage Loan, the price
at which such Mortgage Loan could readily be sold as determined by Buyer in its
sole reasonable discretion; provided, that Market Value may be deemed zero by
Buyer for:

 

2

--------------------------------------------------------------------------------


 

(i)            any Mortgage Loan that has been the subject of a Transaction for
more than one-hundred fifty (150) days,

 

(ii)           any Mortgage Loan which, when added with all other Purchased
Mortgage Loans subject to then outstanding Transactions, would cause the
aggregate Repurchase Price for all Purchased Mortgage Loans that are subject to
then outstanding transactions to exceed the Total Facility Amount,

 

(iii)          any Five Month Aged Mortgage Loan which, when added with all
other Five Month Aged Mortgage Loans subject to then outstanding Transactions,
would cause the aggregate Repurchase Price for all Five Month Aged Mortgage
Loans that are subject to then outstanding Transactions to exceed 50% of the
aggregate Repurchase Price for all Purchased Mortgage Loans that are subject to
then outstanding Transactions,

 

(iv)          any Mortgage Loan that is Delinquent for thirty (30) or more days
but not more than fifty-nine (59) days which, when added with all other
Purchased Mortgage Loans subject to then outstanding Transactions that are
Delinquent for such period, would cause the aggregate Repurchase Price of such
Purchased Mortgage Loans subject to then outstanding Transactions that are
Delinquent for such period to exceed 3.0% of the Total Facility Amount,

 

(v)           any Mortgage Loan that is secured by a second mortgage lien on the
Mortgaged Property which, (a) when added with all other Purchased Mortgage Loans
secured by second mortgage liens on the Mortgaged Properties subject to then
outstanding Transactions, would cause the aggregate Repurchase Price for all
Purchased Mortgage Loans secured by second mortgage liens on the Mortgaged
Properties that are subject to then outstanding Transactions to exceed
$30,000,000 or (b) when such Mortgage Loan’s FICO score is averaged with all
other Purchased Mortgage Loans secured by second mortgage liens on the Mortgaged
Properties subject to then outstanding transactions, would cause the weighted
average FICO score for all Purchased Mortgage Loans secured by second mortgage
liens on the Mortgaged Properties that are subject to then outstanding
Transactions to be less than 640,

 

(vi)          any Mortgage Loan that is a Wet Ink Mortgage Loan for more than
seven (7) Business Days,

 

(vii)         any Wet Ink Mortgage Loan which, when added with all other Wet Ink
Mortgage Loans subject to then outstanding Transactions, would cause the
aggregate Repurchase Price of all Wet Ink Mortgage Loans subject to then
outstanding Transactions to exceed (a) 30% of the Total Facility Amount during
the first and last week of any calendar month or (b) 20% of the Total Facility
Amount at all other times,

 

3

--------------------------------------------------------------------------------


 

(viii)        any Balloon Mortgage Loans which, when added with all other
Balloon Mortgage Loans subject to then outstanding Transactions, would cause the
aggregate Repurchase Price of all Balloon Mortgage Loans subject to then
outstanding Transactions to exceed the greater of (a) 10% of the aggregate
Repurchase Price for all Purchased Mortgage Loans that are subject to then
outstanding Transactions and (b) $25,000,000;

 

(ix)           any Mortgage Loan for which greater than one-hundred eighty (180)
days have elapsed since the date of origination of such Mortgage Loan,

 

(x)            any Mortgage Loan with respect to that there is a breach of a
representation, warranty or covenant made by either Seller in this Agreement,

 

(xi)           any Mortgage Loan which, when added with all other Mortgage Loans
that have the same Mortgagor as such Mortgage Loan, would cause the amount of
Mortgage Loans that have the same Mortgagor to be greater than three,

 

(xii)          any Mortgage Loan that is in foreclosure or subject to a
bankruptcy proceeding of the related Mortgagor or with respect to which the
first and second monthly payments were not made on their respective due dates or
within the grace period in accordance with the terms of the Mortgage Note;
provided, that, if such payments are brought current, Buyer shall assign a
reasonable Market Value to such Mortgage Loan; and

 

(xiii)         any Mortgage Loan for which the related Mortgagor is thirty (30)
or more days delinquent with respect to the Mortgage Loan’s first monthly
payment due; provided, that, if such payments are brought current, Buyer shall
assign a reasonable Market Value to such Mortgage Loan.

 

“Permitted Guarantee Obligations” means (a) mortgage, repurchase and warehouse
facilities whereby Sellers are jointly and severally liable thereunder;
(b) mortgage repurchase, warehouse facilities or other ordinary course
transactions whereby FIC guarantees the obligations of its Subsidiaries
thereunder; and (c) the obligations of either Seller pursuant to surety bonds
required in connection with state licensing and branch offices.

 

“Purchase Price” means on each Purchase Date, the price at which each Purchased
Mortgage Loan is transferred by the applicable Seller to Buyer or its designee
(including Custodian) that shall be equal to for each type of Mortgage Loan set
forth in the first column below, the lowest of: (i) the product of the Market
Value of such Mortgage Loan and the applicable percentage set forth below under
the column labeled “A”, (ii) the product of the Securitization Value of such
Mortgage Loan and the applicable percentage set forth under the column labeled
“B” and (iii) the product of the outstanding principal balance of such Mortgage
Loan and the applicable percentage set forth below under the column labeled “C”:

 

4

--------------------------------------------------------------------------------


 

 

 

A

 

B

 

C

 

Mortgage Loan Type

 

% of
Market
Value

 

% of
Securitization
Value

 

% of
Outstanding
Principal
Balance

 

(a)

first lien High Purchase Price Mortgage Loans that are Three Month Aged Mortgage
Loans

 

97.0

%

97.0

%

98.5

%

(b)

first lien High Purchase Price Mortgage Loans that are Five Month Aged Mortgage
Loans

 

96.0

%

96.0

%

97.5

%

(c)

second lien High Purchase Price Mortgage Loans

 

94.0

%

94.0

%

95.5

%

(d)

first lien Medium Purchase Price Mortgage Loans that are Three Month Aged
Mortgage Loans

 

95.0

%

95.0

%

96.5

%

(e)

first lien Medium Purchase Price Mortgage Loans that are Five Month Aged
Mortgage Loans

 

94.0

%

94.0

%

95.5

%

(f)

second lien Medium Purchase Price Mortgage Loans

 

92.0

%

92.0

%

93.5

%

(g)

first lien Low Purchase Price Mortgage Loans that are Three Month Aged Mortgage
Loans

 

93.0

%

93.0

%

94.5

%

(h)

first lien Low Purchase Price Mortgage Loans that are Five Month Aged Mortgage
Loans

 

92.0

%

92.0

%

93.5

%

(i)

second lien Low Purchase Price Mortgage Loans

 

90.0

%

90.0

%

91.5

%

 


(E)  THE FOLLOWING NEW DEFINITIONS ARE HEREBY ADDED TO SECTION 2 IN THEIR PROPER
ALPHABETIC PLACES:


 

“High Purchase Price Mortgage Loan” means a Purchased Mortgage Loan that is
designated as a “High Purchase Price Mortgage Loan” by Seller pursuant to
Section 3(c)(i).

 

“Low Purchase Price Mortgage Loan” means a Purchased Mortgage Loan that is
designated as a “Low Purchase Price Mortgage Loan” by Seller pursuant to
Section 3(c)(i).

 

“Medium Purchase Price Mortgage Loan” means a Purchased Mortgage Loan that is
designated as a “Medium Purchase Price Mortgage Loan” by Seller pursuant to
Section 3(c)(i).

 

5

--------------------------------------------------------------------------------


 

“Permitted Liens” means, with respect to any Mortgage Loan, (i) liens of current
real property taxes and assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording being acceptable to mortgage lending
institutions generally and specifically referred to in the lender’s title
insurance policy delivered to the Seller and which does not adversely affect the
appraised value of the Mortgaged Property, (iii) in the case of a Mortgaged
Property that is a condominium or an individual unit in a planned unit
development, liens for common charges permitted by statute, (iv) other matters
to which like properties are commonly subject, which do not, individually or in
the aggregate, materially interfere with the benefits of the security intended
to be provided by the related Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.

 

“Pricing and Fee Letter” means that certain pricing and fee Letter, dated as of
even date herewith (as may be amended from time to time), between Sellers and
Purchaser.

 


(F)  REFERENCES TO “FEE LETTER” ARE HEREBY DEEMED TO BE REFERENCES TO “PRICING
AND FEE LETTER”.


 


(G) REFERENCES TO “PERFORMING MORTGAGE LOAN” ARE HEREBY DEEMED TO BE REFERENCES
TO “MORTGAGE LOAN”.


 


(H) EACH OF THE ROMAN NUMERALS IN THE CURRENT SUBCLAUSES OF SECTION 3(C) ARE
HEREBY INCREASED BY ONE AND A NEW SUBCLAUSE (I) IS HEREBY ADDED TO THE BEGINNING
OF SECTION 3(C) TO READ AS FOLLOWS:


 

(i)            On or before the first day of each calendar month, Seller shall
notify Buyer in writing whether the Purchased Mortgage Loans to be included in
any Transaction for such month shall be designated as High Purchase Price
Mortgage Loans, Medium Purchase Price Mortgage Loans or Low Purchase Price
Mortgage Loans.  If Seller fails to make such designation by the first day of
the related calendar month, the Purchased Mortgage Loans for all Transaction in
such month shall be designated as High Purchase Price Mortgage Loans.  Further,
such designation shall apply to all Transactions in such month and may not be
modified until the subsequent month; provided, that, for any Transactions
consummated in a given month that are outstanding as of the first day of any
subsequent month, the designation made by Seller for such subsequent month shall
apply to any such outstanding Transactions.  By way of example, if (1) Seller
notifies buyer in writing on January 31 that all Purchased Mortgage Loans
included in any Transaction in February are to be designated as Medium Purchase
Price Mortgage Loans, (2) Seller and Buyer enter into a Transaction on
February 20 and (3) such Transaction is outstanding on February 28 and Seller
notifies Buyer in writing on February 28 that all Purchased Mortgage Loans
included in any Transaction in March are to be designated as High Purchase Price
Mortgage Loans, then on March 1

 

6

--------------------------------------------------------------------------------


 

the Purchased Mortgage Loans included in the February 20 Transaction will be
designated as High Purchase Price Mortgage Loans.

 


(I)   SECTION 3(G) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

(g)           Maximum Facility Amount.  With respect to all Transactions
hereunder, the aggregate Purchase Price for all Purchased Mortgage Loans at any
one time subject to then outstanding Transactions shall not exceed THREE HUNDRED
MILLION DOLLARS ($300,000,000) (the “Total Facility Amount”).

 


(J)   THE LAST SENTENCE OF SECTION 4(A) IS HEREBY DELETED IN ITS ENTIRETY.


 


(K)  SECTION 10(B)(IV) IS HEREBY AMENDED BY ADDING THE PARENTHETICAL “(OTHER
THAN PERMITTED LIENS)” IMMEDIATELY AFTER THE FIRST REFERENCE TO “LIEN” THEREIN.


 


(L)   SECTION 10(B)(XX) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

(xx)          Subsidiaries.  As of the date of this Agreement, FMC has no
Subsidiaries.  As of the date of this Agreement, FIC has no Subsidiaries other
than FMC, Fieldstone Mortgage Ownership Corp., Fieldstone Mortgage Investment
Corporation and Fieldstone Servicing Corp.

 


(M) SECTION 11(B) IS HEREBY AMENDED BY ADDING THE PHRASE “AND PERMITTED LIENS”
IMMEDIATELY AFTER THE PHRASE “SECTION 6 OF THIS AGREEMENT”.


 


(N) SECTION 12(F) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

(f)            Each Seller shall provide Buyer prompt notification of (i) the
creation of any new Subsidiary, which notice shall set forth a description of
the purpose of such Subsidiary and (ii) a change in the identity or authority of
the president of FMC or FIC.

 


(O) SECTION 12(L)(2) IS HEREBY AMENDED BY ADDING THE PHRASE “MATERIAL PORTION OF
THE” IMMEDIATELY AFTER THE PHRASE “OR LITIGATION RELATED TO ANY”.


 


(P) SECTION 12(M) IS HEREBY AMENDED BY DELETING THE “PROFITABILITY” FINANCIAL
COVENANT THEREIN IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

 

Profitability

 

Seller shall not have Net Income of less than $1.00 in any two consecutive
fiscal quarters without regard to unrealized gains or losses from Hedges during
such period; provided, that, Seller shall notify Buyer of any such unrealized
gains or losses via the related compliance certificate.

 


(Q) SECTION 13(VIII) IS HEREBY AMENDED BY REPLACING THE REFERENCES TO
“$10,000,000” THEREIN TO “$20,000,000”.

 

7

--------------------------------------------------------------------------------


 


(R)  SECTION 13(XI) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

(xi)           A Market Value Collateral Deficit or Securitization Value
Collateral Deficit occurs and is not eliminated within the time periods
specified in Section 4(b).

 


(S)  SECTION 25(E) IS HEREBY DELETED IN ITS ENTIRETY.


 


(T)  SECTION 30(E) IS HEREBY AMENDED BY ADDING THE PHRASE “AND BY FACSIMILE”
AFTER THE FIRST REFERENCE TO “COUNTERPARTS” THEREIN.


 


(U) SUBSECTIONS (J), (AA), (JJ), (KK), AND (ZZ) OF SCHEDULE 1 ARE HEREBY DELETED
IN THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

(j)            Valid First or Second Lien.  The Mortgage is a valid, subsisting
and enforceable first or second lien on the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing.  The lien of the Mortgage is subject only to
Permitted Liens, and in the case of a Second Lien Mortgage Loan, the lien of the
related First Mortgage.  Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest, with respect to first lien Mortgage Loans, or second
lien and second priority security interest, with respect to Second Lien Mortgage
Loans, on the property described therein and Seller has full right to pledge and
assign the same to Buyer or its designee (including Custodian).

 

(aa)         Condominiums/Planned Unit Developments/Manufactured Homes.  If the
Mortgaged Property is a condominium unit or a planned unit development (other
than a de minimus planned unit development) such condominium or planned unit
development project meets Seller’s Underwriting Guidelines. With respect to each
Mortgage Loan secured by a manufactured home: (i) the manufactured home is
permanently affixed to a foundation which is suitable for the soil conditions of
the site; (ii) all foundations, both perimeter and interior, have footings that
are located below the frost line; (iii) any wheels, axles and trailer hitches
are removed from the manufactured home; (iv) the Mortgage Loan is covered under
a standard real estate title insurance policy or attorney’s title opinion or
certificate that identified the manufactured home as part of the real property
and insures or indemnifies against any loss if the manufactured home is
determined not to be part of the real property.  In no event shall any Mortgage
Loan be secured by a mobile home.

 

8

--------------------------------------------------------------------------------


 

(jj)           Servicemembers’ Civil Relief Act.  The Mortgagor has not notified
Seller, and Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers’ Civil Relief Act of 2003 or any other
federal or state law that would have the effect of suspending or reducing the
Mortgagor’s payment obligations under a Mortgage Loan or that would prevent or
restrict the ability of Seller to commence or continue with the foreclosure of a
Mortgage Loan.

 

(kk)         Environmental Matters.  The Mortgaged Property is free from any and
all toxic or hazardous substances and there exists no violation of any local,
state or federal environmental law, rule or regulation. There is no pending
action or proceeding directly involving any Mortgaged Property of which the
Seller is aware in which compliance with any environmental law, rule or
regulation is an issue; and to the best of the Seller’s knowledge, nothing
further remains to be done to satisfy in full all requirements of each such law,
rule or regulation consisting a prerequisite to use and enjoyment of said
property.

 

(zz)          Single Premium Credit Life Insurance.  No Mortgagor was required
to purchase any credit life, disability, accident or health insurance product or
debt cancellation agreement as a condition of obtaining the extension of credit
evidenced by the Mortgage Loan.  No Mortgagor obtained a prepaid single-premium
credit life, disability, accident or health insurance policy in connection with
the origination of the Mortgage Loan.  No proceeds from any Mortgage Loan were
used to purchase single premium credit insurance policies as part of the
origination of, or as a condition to closing, such Mortgage Loan.

 


(V) NEW SUBSECTIONS (BBB), (CCC) AND (DDD) ARE HEREBY ADDED TO SCHEDULE 1 TO
READ AS FOLLOWS:


 

(bbb)      Mortgagor Disclosure.  All points, fees and charges (including
finance charges), whether or not financed, assessed, collected or to be
collected in connection with the origination and servicing of each Mortgage Loan
have been disclosed in writing to the Mortgagor in accordance with applicable
state and federal law and regulation.

 

(ccc)       Origination Practices.  No error, omission, misrepresentation,
negligence, fraud or similar occurrence with respect to a Mortgage Loan has
taken place on the part of any person including without limitation Seller, the
Mortgagor, any appraiser, any builder or developer, or any other party involved
in the origination of the Mortgage Loan or, in the application of any insurance
in relation to such Mortgage Loan; no predatory or deceptive lending practices
or deceptive trade practices, including, without limitation, the extension of
credit without regard to the ability of the borrower to repay and the extension
of credit which has no apparent benefit to the borrower, were employed in the
origination of the Mortgage Loan.  No Mortgagor was

 

9

--------------------------------------------------------------------------------


 

a debtor in any state or federal bankruptcy or insolvency proceeding at any time
within twenty-four months prior to the origination of the Mortgage Loan, nor has
any Mortgagor had a foreclosure proceeding commenced against such Mortgagor
within twenty-four months prior to origination of the Mortgage Loan.

 

(ddd)      Prepayment Premium.  With respect to any Mortgage Loan that contains
a provision permitting imposition of a premium upon a prepayment prior to
maturity: (i) the prepayment premium is enforceable and will be enforced by the
Seller through the related Transfer Date, (ii) the prepayment premium is
permitted pursuant to federal, state and local law.  Except as otherwise set
forth in the related Mortgage Loan Schedule, with respect to each Mortgage Loan
that contains a prepayment fee, such prepayment fee is at least equal to the
lesser of (A) the maximum amount permitted under applicable law and (B) six
months interest at the related Mortgage Interest Rate on the amount prepaid in
excess of 20% of the original principal balance of such Mortgage Loan.  With
respect to any Mortgage Loan that contains a provision permitting imposition of
a premium upon a prepayment prior to maturity: (i) prior to the origination of
such Mortgage Loan, the Mortgagor agreed to such premium in exchange for a
monetary benefit, including but not limited to a rate or fee reduction,
(ii) prior to the origination of such Mortgage Loan, the Mortgagor was offered
the option of obtaining a mortgage loan that did not require payment of such a
premium, (iii) the prepayment premium is disclosed to the borrower in the
Mortgage Loan Documents pursuant to applicable state and federal law and
(iv) for Mortgage Loans originated on or after September 1, 2004, the duration
of the prepayment period shall not exceed three (3) years from the date of the
Mortgage Note, unless the Mortgage Loan was modified to reduce the prepayment
period to no more than three (3) years from the date of the Mortgage Note and
the Mortgagor was notified in writing of such reduction in prepayment period,
(v) notwithstanding any state or federal law to the contrary or clause
(i) above, the Seller shall not impose such prepayment premium in any instance
when the mortgage debt is accelerated as the result of the borrower’s default in
making the loan payments and (vi) the prepayment premium is set forth on the
related Mortgage Loan Schedule.

 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  SELLER HEREBY REPRESENTS AND
WARRANTS TO BUYER THAT (A) BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
THE AMENDMENTS SET FORTH IN SECTION 2 OF THIS AMENDMENT, NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (B) THE REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN SECTION 10 OF THE REPURCHASE AGREEMENT ARE TRUE AND COMPLETE
AS IF MADE ON AND AS OF SUCH DATE AND AS IF EACH REFERENCE IN SAID SECTION 10 TO
“THIS AGREEMENT” INCLUDED REFERENCE TO THE REPURCHASE AGREEMENT AS AMENDED
HEREBY, (C) THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS AND (D) THE
EXECUTION AND DELIVERY BY SELLER OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY
ALL REQUISITE CORPORATE ACTION ON THE PART OF SELLER AND WILL NOT VIOLATE ANY
PROVISION OF SELLER’S ORGANIZATIONAL DOCUMENTS.

 

10

--------------------------------------------------------------------------------


 


SECTION 4.  CONDITIONS PRECEDENT.  THE AMENDMENTS SET FORTH IN SECTION 2 ABOVE
SHALL NOT BECOME EFFECTIVE UNLESS, ON OR BEFORE DECEMBER 28, 2005, BUYER SHALL
HAVE RECEIVED ALL OF THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO BUYER AND ITS COUNSEL:


 


(A)  AMENDMENT.  THIS AMENDMENT, DULY COMPLETED, EXECUTED AND DELIVERED BY
SELLER;


 


(B) OPINION OF COUNSEL.  AN OPINION OR OPINIONS OF COUNSEL FAVORABLE TO BUYER
WITH RESPECT TO SELLER AND THIS AMENDMENT;


 


(C)  OFFICER’S CERTIFICATE.  A CERTIFICATE OF AN OFFICER OF SELLER CERTIFYING TO
SUCH MATTERS AS MAY BE REQUIRED BY BUYER; AND


 


(D) OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS BUYER MAY REASONABLY REQUEST.


 


SECTION 5.  MISCELLANEOUS.


 


(A)  EXCEPT AS EXPRESSLY AMENDED BY SECTION 2 HEREOF, THE REPURCHASE AGREEMENT
REMAIN UNALTERED AND IN FULL FORCE AND EFFECT.  EACH OF THE PARTIES HEREBY
REAFFIRMS ALL TERMS AND COVENANTS MADE IN THE REPURCHASE AGREEMENT AS AMENDED
HEREBY.


 


(B) THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT
OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY PARTY UNDER THE
REPURCHASE AGREEMENT, OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED
AND/OR DELIVERED IN CONNECTION THEREWITH.


 


(C)  THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.


 


(D) THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE THE SAME AGREEMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA FACSIMILE SHALL BE DEEMED TO BE AN ORIGINAL SIGNATURE
HERETO.


 

[SIGNATURE PAGE TO FOLLOW]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

SELLER:

 

 

 

FIELDSTONE MORTGAGE COMPANY

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Senior Vice President and Treasurer

 

 

 

FIELDSTONE INVESTMENT CORPORATION

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Senior Vice President and Treasurer

 

 

 

BUYER:

 

 

 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

By:

/s/ Fred Madonna

 

 

 

Name:  Fred Madonna

 

 

Title:    Authorized Signature

 

A-1

--------------------------------------------------------------------------------